DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Action Non-Final on the merits. Claims 1-5 as originally filed on January 14, 2020, are currently pending and have been considered below.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for providing modules to areas low on modules.

Step 2A – Prong 1
The claims as a whole recite a method of organizing human activity.  The limitations reciting “identifying a first region where an {object} is insufficient in number, the {object} being an {object} that is attachable to and detachable from a movable object; identifying a second region where the {object} is superfluous in number; instructing a movable object equipped with the {object} in the second region to provide the superfluous {object} to a predetermined movable object; instructing the predetermined movable object to cause the {object} to be attached in the second region and transport the {object} to the first region; and instructing a movable object not equipped with the {object} in the first region to receive the {object} transported to the first region by the predetermined movable object” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (information processing device, control unit, predetermined module of Claim 1; computer, predetermined module of claim 4; storage medium, processor, predetermined module of claim 5) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-5 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (information processing device, control unit, predetermined module of Claim 1; computer of claim 4; storage medium, processor of claim 5).  The additional elements in the claims such as “information processing device, control unit,  of Claim 1; computer, predetermined module of claim 4; storage medium, processor, predetermined module of claim 5”, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  Additionally, predetermined module falls within Field of Use. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-3 are also directed to same grouping of methods of organizing human activity.  The additional elements of the control unit and sensor of claim 2, control unit of claim 3, amount to mere instructions as discussed above.  Well-understood, routine, and conventional activity does not add significantly more.  Therefore, the claims are ineligible.  

	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ferguson et al (US Patent Application Publication No. 20190130349 - hereinafter Ferguson) in view of Keiser et al (US Patent Application Publication No. 20200023764 - hereinafter Keiser) in view of Hance et al (US Patent Application Publication No. 20190066041 - hereinafter Hance).
Re. claim 1, Ferguson teaches:
An information processing device comprising a control unit that executes: 
identifying a first region where a predetermined module is insufficient in number, the predetermined module being a module that is attachable to and detachable from a movable object; [Ferguson; ¶24 determines a particular location dropping below a threshold of available lockers, the predetermined modules are the locker banks that are shown in ¶80 and Fig. 4B to be coupled to a vehicle. Further, ¶88-¶90 also mentions the determination for an area in need of lockers. Lastly ¶92 states adding on to fixed and mobile locker units when both are low in capacity such as “locker capacity can be tracked based on parcels that are bound for the fixed locker bank, mobile locker bank, and/or self-driving mobile locker bank and parcels that are actually present in the lockers at the fixed locker bank, mobile locker bank, and/or self-driving mobile locker bank. From these known items, a prediction can be made about the locker capacity such as whether to add a mobile locker bank”]. 
instructing the predetermined movable object to cause the predetermined module to be attached in the second region and transport the predetermined module to the first region; and [Ferguson; ¶94 instructions are sent to couple the mobile locker trailer to vehicle to be taken to the area in need of the mobile locker bank such as “the system may route the mobile locker bank to the fixed locker bank to accept additional items by instructing a user (e.g., a delivery driver) to couple a mobile locker bank trailer to a vehicle and tow the mobile locker bank trailer to the location of the locker bank. In a particular embodiment, the system may route the mobile locker bank to the fixed locker bank and/or within unmanned vehicle 107 range of the fixed locker bank to facilitate the transfer of one or more parcels from the fixed locker bank to the mobile locker bank”].
Ferguson doesn’t teach, Keiser teaches:
identifying a second region where the predetermined module is superfluous in number; [Keiser; ¶83-¶84 states having a plurality of portable containers at various geographic storage locations which can be distributed to customers/users requesting the use of the portable containers. Examiner notes: as it states one or more users have the ability to buy/rent these containers, therefore they have more than enough to meet the demand].
instructing a movable object equipped with the predetermined module in the second region to provide the superfluous predetermined module to a predetermined movable object; [Keiser; Fig. 2 and ¶63 shows movable object (robotic arm) instructed to provide the predetermined module (container) to a vehicle in (predetermined movable object)].
[…] a predetermined module transported to the first region by the predetermined movable object.  [Keiser; ¶63 and Fig. 2 shows portable container moving from second region (storage area) and provided to a truck (movable object), further showing receiving the predetermined module to the predetermined movable object as “the manipulator 210 may remove the portable container 200 from the rack 202 and place the portable container 200 in the vehicle 206”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Keiser in the system of Ferguson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Ferguson doesn’t teach, Hance teaches:
instructing a movable object not equipped with the predetermined module in the first region to receive the predetermined module […]; [Hance; ¶125 shows robotic arm unloading goods from trucks such as “Warehouse and supply-chain coordinator 100 then allocates a time slot at incoming loading dock 724 starting at time T1 to truck 810, allocates space within warehouse 140 for storage of goods G1 carried by truck 810, and allocates robot 752 to unload truck 810. Goods G1 are inspected by robot 752 and are found to be in compliance with a contract for goods G1. After the successful inspection of goods G1, warehouse and supply-chain coordinator 100 directs robots 752 and 756 to unload goods G1 from truck 810 to area 922 in goods storage 740 of warehouse 140. Subsequently, truck 810 leaves warehouse 140 and warehouse yard 710”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Hance in the system of Ferguson in view of Keiser, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 4,
Method of claim 4 substantially mirrors the Processing device of claim 1, and Ferguson further teaches computer executing instructions as shown in ¶2 and ¶59.

Re. claim 5,
Non-transitory medium of claim 5 substantially mirrors the Processing device of claim 1, and Ferguson further teaches medium/processor executing instructions as shown in ¶59.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ferguson in view of Keiser in view of Hance in view of Baalke et al (US Patent No. 11222299 - hereinafter Baalke).
Re. claim 2, Ferguson in view of Keiser in view of Hance teaches information processing device according to claim 1.
Ferguson doesn’t teach, Baalke teaches:
wherein the control unit identifies the first region based on data acquired by a sensor that detects a surrounding environment, the sensor being included in the movable object.  [Baalke; Col. 24 lines 44 - 62 shows identifying location based on sensor such as an imaging device such as “a location of the autonomous vehicle may be determined by one or more onboard position sensors, e.g., GPS receivers, cellular transceivers, imaging devices or the like. Where the autonomous vehicle is stationary or is not engaged in any operations or missions”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Baalke in the system of Ferguson in view of Keiser in view of Hance, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ferguson in view of Keiser in view of Hance in view of Dotterweich et al (US Patent Application Publication No. 20180033235 - hereinafter Dotterweich).
Re. claim 3, Ferguson in view of Keiser in view of Hance teaches information processing device according to claim 1.
Ferguson doesn’t teach, Dotterweich teaches:
wherein the control unit identifies the second region based on a working state of the predetermined module.  [Dotterweich; ¶61 shows identifying available lockers at locker banks (predetermined modules) and presents the seller the locations (regions that have been identified) to choose which locker bank to use].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Dotterweich in the system of Ferguson in view of Keiser in view of Hance, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628